Citation Nr: 1606442	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  09-22 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, prior to July 18, 2015, for lumbar spine degenerative disease.

2.  Entitlement to a rating in excess of 40 percent, from July 18, 2015, forward, for lumbar spine degenerative disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in relevant part, denied a rating in excess of 20 percent for degenerative changes, thoracolumbar spine, with sciatic neuropathy.  

Although the April 2009 statement of the case indicated that the appeal stemmed from a July 2007 rating decision, the Board notes that the Veteran submitted additional evidence regarding his increased rating claim in March 2007, within one year of the above-noted November 2006 rating decision.  38 C.F.R. § 3.156(b) provides that evidence received within the one year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the November 2006 rating decision did not become final.  Accordingly, the claim on appeal is considered to stem from that November 2006 rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in July 2012.  A transcript of that hearing is of record. 

The Board previously considered this matter in September 2013, at which time it remanded for further development.  It also determined that a claim for TDIU is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In an August 2015 rating decision, the RO granted a higher rating of 40 percent for degenerative changes, thoracolumbar spine, from July 18, 2015, forward.  This was not a full grant of the benefit sought, and the appeal continues.  The RO also granted service connection for radiculopathy of the lower extremities, assigning separate 10 percent rating for each lower extremity, effective July 18, 2015.  

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The issues of a higher rating for lumbar spine degenerative disease, prior to July 18, 2015, forward, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran has ankylosis of the thoracolumbar spine or moderate impairment due to bilateral leg radiculopathy.


CONCLUSION OF LAW

For the period beginning in July 18, 2015, the criteria for entitlement to a rating in excess of 40 percent for degenerative disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in June 2006, prior to the initial adjudication of the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the Social Security Administration that were obtained pursuant to the September 2013 remand.

VA provided a VA examination in July 2015 to determine the severity of the Veteran's spine disability.  There is no argument or indication that this examination is inadequate or that its findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA's has satisfied its duty to notify and assist; any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

In January 2006, the Veteran submitted an increased rating claim for his service-connected lumbar spine disability.  At the time, his lumbar spine disability was rated as 20 percent disabling.  See July 1997 rating decision.  During the appeal period, the RO assigned a higher rating of 40 percent, effective July 18, 2015.  It also granted service connection for radiculopathy of both lower extremities, assigning a separate rating of 10 percent for each leg, effective July 18, 2015.  

As stated in the introduction, the Board is remanding the issue of a higher rating prior to July 18, 2015.  Consequently, this decision will consider only the issue of a rating in excess of 40 percent, from July 18, 2015, forward.

The Veteran's service-connected spine disability is currently rated under Diagnostic Code 5242 for degenerative arthritis of the spine, which is evaluated under the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

Under the General Rating Formula of Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.

As stated above, for the Veteran to be entitled to the higher 50 percent rating under the General Rating for Diseases and Injuries of the Spine, the evidence must show unfavorable ankylosis of the thoracolumbar spine.  In this case, the record contains no evidence of ankylosis.  Rather, the July 2015 VA examination shows a negative finding of ankylosis.  As such, a higher rating of 50 percent under the General Rating for Diseases and Injuries of the Spine is not warranted.

The Board further notes that the Veteran did not report flare-ups during the July 2015 VA examination.  Regardless, any additional functional limitation due to flare-ups would not result in a higher rating, as higher ratings do not contemplate additional range of motion loss  and specifically require a showing of ankylosis.

The Board has also considered higher evaluations for objective neurologic abnormalities, as outlined by Note (1) of the General Rating for Diseases and Injuries of the Spine.  As previously noted, separate 10 percent ratings under Diagnostic Code 8520, 38 C.F.R. § 4.124a, have been established for bilateral radiculopathy of the lower extremities, effective July 18, 2015.  For the higher 20 percent rating to be warranted, the evidence must show moderate impairment.  

The July 2015 VA examination shows a finding of bilateral radiculopathy, described as mild in severity.  Thus, moderate impairment not having been demonstrated, a rating in excess of 10 percent is not for application for the service-connected radiculopathy in each leg, associated to the lumbar spine disability.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are already in effect, as the Veteran's symptomatology was found to have worsened during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  It is discussed in the remand part of this decision, below.

In sum, from July 18, 2015, forward, the weight of the evidence is against a rating in excess of 40 percent for the Veteran's service-connected lumbosacral spine disability, or in excess of 10 percent for radiculopathy in each leg.


ORDER

From July 18, 2015, forward, a rating in excess of 40 percent for lumbar spine degenerative disease is denied.


REMAND

With regard to the issue of a higher rating for degenerative changes of the thoracolumbar spine for the period prior to July 18, 2015, the Board notes that the Veteran was afforded examinations in December 2008 and October 2011. On both occasions, flare-ups of back symptoms were reported.  Neither examination contains an attempt to estimate any additional functional impairment resulting from such flare-ups, and neither contains an adequate explanation for why such estimate cannot be provided.  Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).  On remand, the RO should obtain an addendum opinion from the appropriate VA examiner.

With regard to the TDIU claim, in an August 2006 statement, the Veteran stated that he had been terminated from his job due to his service-connected back and neck disabilities.  He attached a letter from his employer, a wind energy company, stating he was terminated on March 2006 as a direct result of his disability, as he was unable to perform the essential function of his previous position, and accommodations were not reasonable considering the nature of his work, which required employees to climb towers reaching up to 200 feet and to lift 100 pounds.

Private treatment records dated December 2005 (received March 2007) show that the Veteran reported working as a welder for many years after service, but had not been able to work for the past two and a half months due to low back pain.  Similarly, during the August 2012 Board hearing, he stated that he was last employed in 2005, as a welder for a wind energy company.  

Finally, a March 2006 decision from the Social Security Administration shows that the Veteran was determined to be disabled as of October 2005, based on a primary diagnosis of discogenic and degenerative disorders of the back.

The Veteran is currently in receipt of a 40 percent rating for degenerative changes, thoracolumbar spine; a 10 percent rating for residuals of meniscectomy, right knee; a 10 percent rating for osteoarthritis, cervical spine; a 10 percent rating for radiculopathy, left lower extremity; and a 10 percent rating for radiculopathy, right lower extremity, for a combined rating of 60 percent.  As such, he does not meet the schedular percentage threshold for a TDIU.  See 38 C.F.R. § 4.16(a).  Nevertheless, there is evidence of unemployability during the period on appeal.  Accordingly, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  

The Board notes that the Veteran has not submitted a formal TDIU application, as requested by the RO in a September 2015 letter.  The November 2015 supplemental statement of the case shows that the RO denied entitlement to TDIU on the basis that the Veteran did not submit the requested form.  In this regard, the Board reiterates that the issue of a TDIU in currently on appeal as part and parcel of the increased rating claim.  As such, the Board disagrees with the RO's suggestion that the submission of a formal TDIU application is a jurisdictional requirement.  

The Board also notes that the July 2015 VA examination (in Virtual VA) considered and discussed the effects of the Veteran's service-connected spine disability on his employability.  There is, however, no indication that a VA examiner has considered the functional limitations of his other service-connected disabilities, most noticeably, his service-connected neck disability, which the Veteran has identified as one of the disabilities that led to his job termination.  As such, the Board finds that VA should provide a medical examination as to the Veteran's employability.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the appropriate medical professional for a retroactive medical opinion as to the severity of the Veteran's spine disability.  The examiner should note review the claims file in the report.  

The examiner is requested to review the VA examinations from February 2009 and May 2011, with particular attention to the reports of flare-ups.  The examiner should retroactively estimate any loss of function as a result of flare-ups reported at the prior examinations. The Board recognizes that this question requires an imprecise estimation, but the examiner is asked to please attempt to state an answer to the best of his or her ability. If the information cannot be provided then a specific reason should be given for why this is so.  The examiner should also note any periods of incapacitation requiring bedrest by a physician.  Any related neurologic issues should also be noted and described, to include results of reflex, sensation, and motor strength testing.

2.  In addition, schedule the Veteran for a VA examination to determine the impact of his service-connected disabilities on his employability.  The examiner should note review the claims file in the report.

The examiner is requested to describe the functional impairment caused by each of the service-connected disabilities and to state how they might impact the Veteran's ability to work.  Consideration should be given to the Veteran's level of education, special training, and previous work experience.  In this regard, the Board notes that the Veteran worked as a welder for a wind energy company.  Such company stated in an August 2006 statement that the Veteran was terminated from his job as a direct result of his disability.  The Veteran has stated that his back and neck disabilities led to his termination.

3.  Thereafter, the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU, i.e., an opinion as to whether service-connected disabilities preclude him from securing and following gainful employment.

4.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


